Exhibit 10.3

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of May 17,
2006, by USANA HEALTH SCIENCES, INC., a Utah corporation (together with its
successors, “Borrower”), and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns, “Bank”).

RECITALS

A.            Borrower and Bank are parties to that certain Credit Agreement
dated as of June 16, 2004, as amended by that certain Waiver and Amendment to
Credit Agreement dated as of February 2, 2006 (as the same may be amended,
modified or extended from time to time the “Credit Agreement”) and the related
Loan Documents described therein.

B.            Pursuant to the terms of the Credit Agreement, Bank has made and
does make available to Borrower a revolving line of credit in the amount of
$10,000,000, which revolving line of credit terminates on May 30, 2006.

C.            Borrower has requested that Bank increase the amount of the
revolving line of credit to $25,000,000, extend its termination to May 30, 2011
and to make certain other modifications to the Credit Agreement, which Bank has
agreed to do on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and for other good and valuable consideration
receipt of which is hereby acknowledged, Borrower and Bank hereby agree as
follows:

1.             Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

2.             Amendments to Credit Agreement.  The Credit Agreement is amended
as follows:

(a)           Amendment to Definitions.  In Section 1.01, amendments are made to
the definitions, as follows:

(i)            Applicable Rate.  The definition of “Applicable Rate” is amended
and restated to read as follows:

“Applicable Rate” means, from time to time, the following percentages per annum
(a) in respect of the Commitment fee, 0.20%, (b) in respect of Eurodollar Rate
Loans, the Eurodollar Rate plus 1.00%, (c) in respect of Base Rate Loans, the
Base Rate minus 0.50% and (d) in respect of the Letter of Credit fee for standby
Letters of Credit, 1.00%.

(ii)           Commitment.  The definition of “Commitment” is amended and
restated to read as follows:

“Commitment” means the obligation of Bank to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $25,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

(iii)          Consolidated Funded Debt.  The definition of “Consolidated Funded
Debt” is added to read as follows:

1


--------------------------------------------------------------------------------




 

“Consolidated Funded Debt” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, plus (b) all
purchase money Indebtedness, plus (c) all direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, plus (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), plus (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations, plus
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
Borrower or any Subsidiary, plus (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which Borrower or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Borrower or such Subsidiary,
minus (h) the aggregate amount of Subordinated Liabilities properly classified
on such date as long term debt in accordance with GAAP.

(iv)          Consolidated Funded Debt to EBITDA Ratio.  The definition of
“Funded Debt to EBITDA Ratio” is added to read as follows:

“Consolidated Funded Debt to EBITDA Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date.

(v)           Consolidated Leverage Ratio.  The definition of “Consolidated
Leverage Ratio” is deleted.

(vi)          Consolidated Tangible Net Worth.  The definition of “Consolidated
Tangible Net Worth” is deleted.

(vii)         Consolidated Total Liabilities.  The definition of “Consolidated
Total Liabilities” is deleted.

(viii)        Interest Payment Date.  In the definition of “Interest Payment
Date,” the phrase “provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates;” is added at the end of clause (a).

(ix)           Interest Period.  In the definition of “Interest Period,” the
phrase “one, two or three months” is amended and restated to read “one, two,
three or six months.”

(x)            Letter of Credit Sublimit.  The definition of “Letter of Credit
Sublimit” is amended and restated to read as follows:

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

(xi)           Maturity Date.  The definition of “Maturity Date” is amended and
restated to read as follows:

“Maturity Date” means May 30, 2011.

2


--------------------------------------------------------------------------------




 

(b)           Addition of Section 2.11.  Section 2.11 is hereby added to read as
follows:

2.11        Increase in Commitment.

(a)           Request for Increase.  Provided there exists no Default, upon
notice to Bank, Borrower may from time to time, request an increase in the
Commitment by an amount (for all such requests) not exceeding $15,000,000;
provided that any such request for an increase shall be in a minimum amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  At the time of
sending such notice, Borrower shall specify the time period within which Bank is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to Bank).

(b)           Bank Election to Increase; Effective Date.  Bank shall notify
Borrower within such time period whether or not it agrees to increase the
Commitment.  In the event Bank does not respond within such time period, the
Bank shall be deemed to have declined to increase the Commitment.  If the
Commitment is increased in accordance with this Section, Bank and Borrower shall
determine the effective date (the “Increase Effective Date”).

(c)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Borrower shall deliver to Bank a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.11, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.

(c)           Amendments to Section 6.12.  Section 6.12 is hereby amended and
restated to read as follows:

6.12        Financial Covenants.

(a)           Maximum Funded Debt to EBITDA Ratio.  Maintain, as of the end of
each fiscal quarter of Borrower, a Consolidated Funded Debt to EBITDA Ratio,
equal to or less than 2.5 to 1.0.

(b)           Minimum EBITDA.  Maintain on a consolidated basis, as of the end
of each fiscal quarter of Borrower, for the period of the four prior fiscal
quarters ending on such date, Consolidated EBITDA equal to or greater than
Thirty Million Dollars ($30,000,000).

(d)           Amendments to Section 9.17.  In the first sentence of subsection
(b) of Section 9.17, the reference to “JAMS/ENDISPUTE, LLC, a Delaware limited
liability company or any successor thereof” is amended and restated to be a
reference to “American Arbitration Association or any successor thereof” and the
definition of and each reference to the term “JAMS” is amended and restated to
be a reference to “AAA.”

3.             Amendments to Note.  In the heading of the Note, the reference to
the amount of $10,000,000 is amended and restated to be a reference to the
amount of $25,000,000 and in the first

3


--------------------------------------------------------------------------------




 

paragraph of the Note, the reference to the amount of Ten Million Dollars
($10,000,000) is amended and restated to be a reference to the amount of
Twenty-five Million Dollars ($25,000,000).

4.             Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective when each of the
following conditions is fully and simultaneously satisfied; provided that each
such condition is fully and simultaneously satisfied on or before May 30, 2006:

(a)           Delivery of Amendment.  Borrower and Bank shall have executed and
delivered counterparts of this Amendment to each other;

(b)           Payment of Fees.  Borrower shall have paid to Bank an amendment
fee in the amount of Twenty-five Thousand Dollars ($25,000) in respect of Bank’s
agreement to enter into this Amendment;

(c)           Confirmation of Guarantors.  Each Guarantor shall have executed
and delivered to Bank a Consent of Guarantors in the form of Annex 1 hereto;

(d)           Representations True; No Default.  The representations of Borrower
as set forth in Article V of the Credit Agreement shall be true on and as of the
date of this Amendment with the same force and effect as if made on and as of
this date or, if any such representation or warranty is stated to have been made
as of or with respect to a specific date, as of or with respect to such specific
date.  No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment; and

(e)           Other Documents.  Bank shall have received such other documents,
instruments, and undertakings as Bank may reasonably request.

5.             Representations and Warranties.  Borrower hereby represents and
warrants to Bank that each of the representations and warranties set forth in
Article V of the Credit Agreement is true and correct as if made on and as of
the date of this Amendment or, if any such representation or warranty is stated
to have been made as of or with respect to a specific date, as of or with
respect to such specific date.  Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made by the Borrower hereunder shall prove to have been incorrect in
any material respect when made.

6.             No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect and the parties hereby ratify their
respective obligations thereunder.

7.             Reservation of Rights.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.

8.             Miscellaneous.

(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON; PROVIDED THAT BANK SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4


--------------------------------------------------------------------------------




 

(c)           Integration.  This Amendment, together with the other Loan
Documents, comprises the complete, final and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.

(d)           Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(e)           Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be duly
executed as of the date first above written.

 

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

 

Title:

Exec. Vice Pres. and CFO

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark N. Crawford

 

 

Name:

Mark N. Crawford

 

 

Title:

Senior Vice President

 

 

 

5


--------------------------------------------------------------------------------


ANNEX 1

CONSENT OF GUARANTORS

This CONSENT OF GUARANTORS (this “Consent”) is entered into as of May 17, 2006,
by USANA ACQUISITION CORP., a Utah corporation (“USANA Acquisition”), WASATCH
PRODUCT DEVELOPMENT, INC., a Utah corporation (“Wasatch”), USANA HEALTH SCIENCES
NEW ZEALAND, INC., a Delaware corporation (“USANA New Zealand”), USANA CANADA
HOLDING, INC., a Delaware corporation (“USANA Canada”), FMG PRODUCTIONS, INC., a
Utah corporation (“FMG”), INTERNATIONAL HOLDINGS, INC., a Delaware corporation
(“Holdings” and together with USANA Acquisition, Wasatch, USANA New Zealand,
USANA Canada, FMG and their respective successors, collectively, the
“Guarantors” and individually, a “Guarantor”), for the benefit of BANK OF
AMERICA, N.A., a national banking association (together with its successors and
assigns, “Bank”).

RECITALS

A.            USANA HEALTH SCIENCES, INC., a Utah corporation (together with its
successors, “Borrower”), and Bank are parties to that certain Credit Agreement
dated as of June 16, 2004, as amended by that certain Waiver and Amendment to
Credit Agreement dated as of February 2, 2006 (as the same may be amended,
modified or extended from time to time the “Credit Agreement”).  Capitalized
terms not otherwise defined in this Amendment shall have the meanings given in
the Credit Agreement.

B.            In connection with and as a condition to the obligation of Bank to
make its initial Credit Extension under the Credit Agreement, each Guarantor
entered into that certain Continuing Guaranty dated as of June 16, 2004 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Guaranty”), pursuant to which each Guarantor guaranteed, among other
things, the payment and performance of the debts, liabilities, obligations,
covenants and duties of, Borrower to Bank arising under the Credit Agreement and
the other Loan Documents.

C.            Borrower and Bank intend to enter into that certain Amendment to
Credit Agreement dated as of May 17, 2006 (the “Amendment”), pursuant to which
Bank will increase the amount of the revolving line of credit made available to
Borrower under the Credit Agreement to $25,000,000, extend its termination to
May 30, 2011 and to make certain other modifications to the Credit Agreement.

D.            It is a condition precedent to the effectiveness of the Amendment
that each Guarantor enter into this Consent.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, each Guarantor
agrees as follows:

AGREEMENT

1.             Consent.  Each Guarantor hereby acknowledges that it has received
a copy of the Amendment and hereby consents to its contents, including all prior
and current amendments to the Credit Agreement (notwithstanding that such
consent is not required).

2.             Ratification and Confirmation.  Each Guarantor hereby ratifies
and confirms each of its debts, liabilities, obligations, covenants and duties
to Bank arising under the Guaranty and the other Loan Documents to which such
Guarantor is a party.  Each Guarantor hereby confirms that its guarantee of the
payment and performance of the Guaranteed Obligations (as defined in the
Guaranty) remains in full force and effect, and that the Guaranteed Obligations
(as defined in the Guaranty) shall include the debts, liabilities, obligations,
covenants and duties of, Borrower to Bank arising under the Credit Agreement and
the other Loan Documents as amended by the Amendment and the documents,
instruments and agreements contemplated thereby.

1


--------------------------------------------------------------------------------




3.             Representations and Warranties.  Each Guarantor hereby represents
and warrants to Bank that each of the representations and warranties set forth
in Section 28 of the Guaranty Agreement is true and correct as if made on and as
of the date of this Consent.

4.             Governing Law.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON; PROVIDED THAT BANK SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

5.             Severability.  Any provision of this Consent that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

6.             Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, each Guarantor has caused this Consent to be duly executed
as of the date first above written.

 

USANA ACQUISITION CORP.

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

Treasurer

 

 

 

 

WASATCH PRODUCT DEVELOPMENT, INC.

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

Treasurer

 

 

 

 

USANA HEALTH SCIENCES NEW ZEALAND, INC.

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

Treasurer

 

2


--------------------------------------------------------------------------------




 

 

USANA CANADA HOLDING, INC.

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

Secretary

 

 

 

 

FMG PRODUCTIONS, INC.

 

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

V.P. and Treasurer

 

 

 

 

INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Mitchell Walkington

 

Name:

Mitchell Walkington

 

Title:

Secretary and Treasurer

 

3


--------------------------------------------------------------------------------